Citation Nr: 1825203	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the right fifth finger.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a respiratory disorder, to include due to asbestos and lead paint exposure.  

4.  Entitlement to service connection for a left hand disorder.  

5.  Entitlement to service connection for cellulitis of the right hand.  

6.  Entitlement to service connection for a left wrist disorder.  

7.  Entitlement to service connection for a right wrist disorder.  

8.  Entitlement to service connection for a low back disorder.  

9.  Entitlement to total disability based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2018, the Veteran, in West Palm Beach, Florida, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

In September 2015, the Veteran's former representative provided notice of withdrawal of representation from this matter.  The virtual file contains an August 2015 notice of withdrawal from the former representative to the Veteran.  At the January 2018 hearing, the Veteran advised that it was his intention to proceed without representation.  

The issues of service connection for sinusitis, headaches, a disorder of the right middle finger, and serous otitis media have been raised by the record in a May 1995 application for benefits and July 1995 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  An August 1995 rating decision denied eligibility for vocational rehabilitation benefits, but did not specifically adjudicate entitlement to service connection for the claimed disorders.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

The May 1995 application for benefits included claims of service connection for the right fifth finger and left knee.  Those claims are currently before the Board as they were adjudicated by the AOJ in its September 2011 rating decision and ultimately appealed by the Veteran; however, the Board notes that the date of those claims is important for the purpose of determining effective dates.  

The issues of service connection for the left knee, bilateral wrists, left hand, low back, a respiratory disorder, and cellulitis of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether residuals of a right fifth finger fracture had their onset in or are otherwise related to the Veteran's period of active service.  

2.  The weight of the competent and probative evidence is against finding that the impairment caused by the Veteran's service-connected disabilities precludes substantially gainful employment during the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of a right fifth finger fracture have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.

Regarding the claim of service connection for residuals of a fracture of the fifth right finger, as the issue decided is being granted in full herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

As the claim of TDIU is being denied as a matter of law, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (the duty to assist is not applicable when there is extensive factual development that indicates there is no reasonable possibility that any further assistance would aid the claimant in substantiating the claim).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for residuals of a right fifth finger fracture have been met.  

Service treatment records demonstrate a fracture of the right fifth finger during service.  05/26/1995, STR-Medical.  In May 1995, one month prior to discharge, the Veteran filed a claim of service connection for residuals of the in-service fracture.  05/17/1995, VA 21-526.  In January 2018, the Veteran testified that he experienced intermittent right fifth finger pain since discharge, with it getting progressively worse since service.  Accordingly, the competent and probative evidence is at least in equipoise as to whether the Veteran experienced residuals of an in-service fracture of the right fifth finger during the period on appeal.  See 38 C.F.R. §§ 3.102, 3.303.  As such, the Board finds that all three elements of service connection have been met by competent evidence.

III.  TDIU

After review of the record, the Board finds that the criteria for TDIU have not been met.  

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his or her level of education, special training, and previous work experience, but not to his or her age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Awards of TDIU serve an important role in ensuring that veterans who are unable to work due to their service-connected disabilities are properly compensated.  Where, however, a veteran's disabilities do not result in lost income or where legally required accommodations permit a veteran to maintain gainful employment, an award of TDIU does not serve its intended purpose.  Cantrell v. Shulkin, 28 Vet. App. 382, 396 (2017) (Lance, J., concurring).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  In January 2018, the Veteran testified that he is currently employed full-time as a supervisor for United Parcel Service (UPS).  Because the evidence demonstrates that the Veteran is gainfully employment, entitlement to TDIU must be denied.  

It appears that the Veteran claims entitlement to TDIU on the grounds that he was forced take a pay cut when he could no longer work as a driver.  The Board recognizes that service-connected disabilities may result in some occupational impairment and/or inconvenience in the workplace; however, disability ratings are assigned to compensate a veteran for those limitations, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from service-connected disabilities and the residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Thus, the claim of TDIU is not inextricably intertwined with the claims of service connection because, even if those claims are ultimately granted, those disabilities cannot be shown to preclude gainful employment where it is demonstrated that the Veteran is gainfully employed.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of a fracture of the right fifth finger is granted.  

TDIU is denied.  


REMAND

In January 2018, the Veteran indicated that he has received VA and private medical treatment.  It does not appear that VA treatment records have been associated with the virtual file.  The Veteran should also be afforded an additional opportunity to identify outstanding private medical treatment records.  

In January 2018, the Veteran testified that he first noticed bilateral wrist pain in service, with it occurring intermittently since discharge, and getting progressively worse more recently.  The Veteran attributes his wrist pain to moving machinery in service, thus indicating a possible nexus between his claimed current injuries/disorders and his period of service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  In light of the above, the Veteran should be afforded VA examinations to determine the etiology of any diagnosed disorders related to the wrists.  As it is unclear whether the Veteran is claiming entitlement to service connection for a bilateral hand disorder not related to the wrists, the examiner should provide an etiology opinion for any other diagnosed disorder of the hands.  

Regarding the left knee, in June 2011, a VA examiner opined that it is less likely than not that the Veteran's left knee pain is related to his period of service, noting that there is no evidence of chronic knee pain shortly after release from service and the Veteran's report that his left knee began bothering him several years after discharge.  As referenced in the Introduction, the Board notes that the appeal period for the left knee claim is from the date of discharge to present.  Therefore, an appropriate VA examiner should state whether there is a current disability and, if so, its etiology.  The examiner should consider that the Veteran filed a claim for the left knee in May 1995 (one month prior to discharge) and the Veteran's contention of intermittent left knee pain since service, with it increasing in severity and frequency more recently.  

Turn to the lumbar spine, in June 2011, a VA examiner opined that it is less likely than not that the Veteran's lumbar strain is related to his period of service, noting that the records do not demonstrate chronic lumbar strain in service or chronic back pain after discharge.  The examiner incorrectly stated that the Veteran was only seen once for his back in service, and noted that she did not review the service treatment records.  A January 1992 treatment record noted a complaint of intermittent back pain for several years.  Accordingly, the Veteran should be afforded a new examination and the examiner should consider the Veteran's contention that he experienced progressively worse low back pain since service.  

Regarding the claim respiratory disorder, in June 2011, a VA examiner found no evidence of a current pulmonary condition.  If newly obtained VA and/or private medical treatment records demonstrate a current respiratory/pulmonary disorder, an addendum etiology opinion should be obtained.  As such, this issue is deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  Send a letter to the Veteran requesting that he identify and authorize the release of any outstanding private medical records related to the claims on appeal, including private chiropractic treatment.  Then take necessary efforts to obtain the records, documenting all efforts, including negative replies if the records are not obtained.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  Additionally, inform the Veteran that he may submit any relevant private records in his possession to VA.  

3.  After completing directives #1 and 2, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed disorders of the bilateral wrists and hands.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the bilateral wrists that are currently present (or present at any time during the period of June 13, 2011, to present).  

Even if there is no diagnosed disorder, pain resulting in functional impairment may constitute a disability for service-connection purposes.  If present, describe any functional impairment; if not, state why.

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For all diagnosed disorders of the bilateral wrists, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to lifting heavy machinery during service.  

The examiner should consider and address the Veteran's contentions of wrist pain in service and intermittent wrist pain since discharge.  

c.  Identify all disorders of the bilateral hands (other than residuals of a right fifth finger fracture) that are currently present (or present at any time during the period of June 13, 2011, to present).  

Even if there is no diagnosed disorder, pain resulting in functional impairment may constitute a disability for service-connection purposes.  If present, describe any functional impairment; if not, state why.

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

d.  For all diagnosed disorders of the bilateral hands (other than residuals of a right fifth finger fracture), is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to lifting heavy machinery during service.  

e.  State whether cellulitis of the right hand was present at any time from June 27, 1995, to present.  

f.  If the answer to (e) is yes, is it at least as likely as not (50 percent or greater probability) that cellulitis of the right hand manifested during or is otherwise related to the Veteran's period of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

4.  After completing directives #1 and 2, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of any diagnosed left knee disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all disorders of the left knee that are currently present (or present at any time during the period of June 27, 1995, to present).  

Even if there is no diagnosed disorder, pain resulting in functional impairment may constitute a disability for service-connection purposes.  The examiner should consider and address the Veteran's claim of a left knee disability in May 1995, one month prior to discharge.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For all diagnosed left knee disorders, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to a skiing accident in service.  

The examiner should consider and address the Veteran's contention of intermittent left knee pain since discharge.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

5.  After completing directives #1 and 2, request that an appropriate VA clinician provide an opinion as to the etiology of any current lumbar spine disorders.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

Whether it is at least as likely as not (50 percent probability or more) that a current lumbar spine disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to lifting heavy machinery.  

In addition to any diagnosed disorder, pain resulting in functional impairment may constitute a disability for service-connection purposes. 

The clinician should consider and address in-service treatment for low back pain in January 1992 and May 1994, as well as the Veteran's contention of intermittent low back pain since discharge.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

6.  After completing directives #1 and 2, if newly obtained treatment records demonstrate a current respiratory/pulmonary disorder, request that an appropriate VA clinician provide an etiology opinion.  An in-person examination is not required unless deemed necessary by the clinician.  The clinician should review the virtual file, including a copy of this Remand.  The clinician should address the following:  

Whether it is at least as likely as not (50 percent probability or more) that a current respiratory/pulmonary disorder manifested during or is otherwise related to the Veteran's period of active service, to include due to exposure to asbestos and/or lead paint.  

For the purpose of answering this question, the clinician should presume that the Veteran was exposed to asbestos during service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

7.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


